PER CURIAM.
The petition is granted and petitioner shall be allowed belated appeal of the September 22, 2005, judgment and sentence in Leon County Circuit Court case number 2004-CF-4180. Upon issuance of mandate in this cause, a copy of the opinion will be transmitted to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
DAVIS and BENTON, JJ., ERVIN, III, RICHARD W., Senior Judge, concur.